Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of
September 24, 2013 by and between Acceleron Pharma Inc., a Delaware corporation
(the “Corporation”) and Celgene Corporation, a Delaware corporation (“Celgene”).

 

WHEREAS, pursuant to the terms of that certain Series C-1 Convertible Preferred
Stock Purchase Agreement by and between the Corporation and Celgene, dated as of
February 20, 2008, Celgene agreed to purchase a certain number of shares of the
Corporation’s Common Stock, $.001 par value per share (the “Common Stock”), upon
the consummation of the Corporation’s first underwritten public offering of its
Common Stock (the “IPO”) at a purchase price equal to the price per share of
Common Stock sold to the public in the IPO (the “IPO Price”) (such IPO closing
time and IPO Price as set forth on the cover of the final prospectus filed with
the Securities and Exchange Commission).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereby agree as follows:

 

SECTION 1.                            Purchase and Sale of the Common Stock. 
Subject to the terms and conditions of this Agreement, at the Closing, the
Corporation agrees to issue and sell to Celgene the number of shares of Common
Stock determined by dividing the Purchase Amount by the IPO Price and rounding
to the nearest whole share (the “Celgene Shares”).  Celgene agrees to purchase
from the Corporation at the Closing the Celgene Shares for an aggregate purchase
price to be determined by multiplying the total number of Celgene Shares, as
determined pursuant to the previous sentence, by the IPO Price. As used in this
Section 1, the “Purchase Amount” shall be equal to (i) $10,000,000, if the gross
proceeds to the Corporation in the IPO is $50,000,000 or greater; or (ii) twenty
percent (20%) of the gross proceeds to the Corporation in the IPO, if such gross
proceeds are less than $50,000,000 but greater than or equal to $35,000,000.

 

SECTION 2.                            Closing.  The closing of the sale and
purchase of the Celgene Shares (the “Closing”) shall take place concurrently
with the closing of the IPO at the offices of Ropes & Gray LLP, Prudential
Tower, 800 Boylston Street, Boston, Massachusetts, or at such other location as
may be agreed upon by the Corporation and Celgene, after the satisfaction or
waiver of each of the conditions set forth in Section 5 (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the fulfillment or waiver of those conditions).  At the Closing, the
Corporation shall issue and deliver to Celgene a certificate for shares of
Common Stock, registered in the name of Celgene, in the amount representing the
number of Celgene Shares, as determined pursuant to Section 1, against payment
by Celgene to the Corporation of the aggregate purchase price therefor, as
determined pursuant to Section 1, in the form of (a) a certified or bank check
payable to the order of the Corporation, (b) a wire transfer to a bank account
designated by the Corporation or (c) a combination of (a) and (b).

 

SECTION 3.                            Representations and Warranties of the
Corporation. The Corporation represents and warrants to Celgene as follows:

 

3.1                               Organization.  The Corporation is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate

 

--------------------------------------------------------------------------------


 

power and authority to own and lease its properties, to carry on its business as
presently conducted and as proposed to be conducted by it and to carry out the
transactions contemplated by this Agreement.  The Corporation is duly qualified
as a foreign corporation and is in good standing in all such jurisdictions in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that any failure to be so
qualified would not materially and adversely affect the financial condition,
results of operations, assets, liabilities business or prospects of the
Corporation.

 

3.2                               Capitalization.  Following the conversion of
all previously outstanding shares of Preferred Stock of the Corporation into
shares of Common Stock of the Corporation and immediately prior to the Closing,
the entire authorized capital stock of the Corporation consists of
(a) 175,000,000 shares of Common Stock, of which (i) 21,055,604 shares have been
issued and are outstanding, fully paid and nonassessable; (ii) no shares are
held as treasury shares; (iii) 5,452,965 have been reserved for issuance upon
exercise of options granted or to be granted under stock purchase, stock option
or other equity incentive plans of the Corporation; (iv) 1,011,590 shares have
been reserved for issuance upon exercise of outstanding warrants; and (v) the
number of shares determined in accordance with Section 1 are being issued at the
Closing and immediately thereafter will be issued and outstanding, fully paid
and nonassessable and will be held by Celgene and (b) 25,000,000 shares of
Preferred Stock, no shares of which have been issued and are outstanding.

 

3.3                               Authorization of this Agreement.  The
execution, delivery and performance by the Corporation of this Agreement have
been duly authorized by all requisite corporate action.  The Corporation has
duly authorized, executed and delivered this Agreement, and this Agreement
constitutes the valid and binding obligation of the Corporation, enforceable in
accordance with its terms (except as enforceability may be limited by
(x) applicable bankruptcy, reorganization, insolvency, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and (y) general
equitable principles (regardless of whether enforceability is considered in a
proceeding in equity or at law)).  The execution, delivery and performance of
this Agreement, the issuance, sale and delivery of the Celgene Shares, and
compliance with the provisions hereof by the Corporation do not and will not,
with or without the passage of time or the giving of notice or both, violate,
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default (or give rise to any right of
termination, cancellation or acceleration) under, or result in the creation of
any lien, security interest, charge or encumbrance upon any of the properties or
assets of the Corporation, the Certificate of Incorporation or Bylaws of the
Corporation, or any provision of law, statute, rule or regulation or any ruling,
writ, injunction, order, judgment or decree of any court naming the Corporation,
or administrative agency or other governmental body.

 

3.4                               Authorization of the Celgene Shares.  The
issuance, sale and delivery hereunder by the Corporation of the Celgene Shares
have been duly authorized by all requisite corporate action of the Corporation,
and when so issued, sold and delivered the Celgene Shares will be validly issued
and outstanding, fully paid and nonassessable, and not subject to preemptive or
any other similar rights of the stockholders of the Corporation or others.

 

3.5                               No Governmental Consent or Approval Required. 
No authorization, consent, approval or other order of, declaration to, or filing
with, any governmental agency or body is

 

2

--------------------------------------------------------------------------------


 

required to be made or obtained by the Corporation for or in connection with the
valid and lawful authorization, execution and delivery by the Corporation of
this Agreement or for or in connection with the valid and lawful authorization,
issuance, sale and delivery of the Celgene Shares, except exemptive filings
under applicable securities laws, which are not required to be made until after
the Closing and which shall be made on a timely basis.

 

3.6                               Registration Statement. The Registration
Statement and any prospectus contained therein will not, as of the filing date
of such Registration Statement and the date of the prospectus, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. “Registration
Statement” means the registration statement on Form S-1 (File No. 333-190417),
including any prospectus filed pursuant to Rule 424 under the Securities Act,
and any free writing prospectuses, relating to the IPO.

 

3.7                               Non-Contravention. The Corporation is not in
violation or default in any material respect of any provision of its certificate
of incorporation or bylaws, or of any instrument, judgment, order, writ or
decree to which it is a party or by which it is bound, or, to its knowledge, of
any provision of any federal or state statute, rule or regulation applicable to
the Corporation, except for such violations or defaults of any federal or state
statute, rule or regulation that could not reasonably be expected to result,
either individually or in the aggregate, in a material adverse effect on the
Corporation’s financial condition, business or operations. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby will not result in any such violation or
constitute, with or without the passage of time and giving of notice, either
(i) a default in any material respect of any such instrument, judgment, order,
writ or decree or (ii) an event that results in the creation of any lien, charge
or encumbrance upon any assets of the Corporation or the suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit, license,
authorization or approval applicable to the Corporation, in each case, which
could reasonably be expected to result, either individually or in the aggregate,
in a material adverse effect on the Corporation’s financial condition, business
or operations.

 

SECTION 4.                            Representations and Warranties of
Celgene.  Celgene represents and warrants to the Corporation as follows:

 

4.1                               Purchase for Investment.  Celgene is acquiring
the Celgene Shares purchasable by it hereunder for its own account, for
investment and not for, with a view to, or in connection with, any distribution
or public offering thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”).

 

4.2                               Unregistered Securities; Legend.  Celgene
understands that the Celgene Shares have not been, and will not be, registered
under the Securities Act or any state securities law, by reason of their
issuance in a transaction exempt from the registration requirements of the
Securities Act and such laws, that the Celgene Shares must be held indefinitely
unless they are subsequently registered under the Securities Act and such laws
or a subsequent disposition thereof is exempt from registration, that the
certificates for the Celgene Shares shall bear a legend to such effect, and that
appropriate stop transfer instructions may be issued.  Celgene

 

3

--------------------------------------------------------------------------------


 

further understands that such exemption depends upon, among other things, the
bona fide nature of Celgene’s investment intent expressed herein.

 

4.3                               Status of Investor.  Celgene has not been
formed for the specific purpose of acquiring the Celgene Shares pursuant to this
Agreement.  Celgene understands the term “accredited investor” as used in
Regulation D promulgated under the Securities Act and represents and warrants to
the Corporation that Celgene is an “accredited investor” for purposes of
acquiring the Celgene Shares purchasable by it hereunder.

 

4.4                               Knowledge and Experience; Economic Risk. 
Celgene has sufficient knowledge and experience in business and financial
matters and with respect to investment in securities of privately held companies
so as to enable it to analyze and evaluate the merits and risks of the
investment contemplated hereby and is capable of protecting its interest in
connection with this transaction.  Celgene is able to bear the economic risk of
such investment, including a complete loss of the investment.

 

4.5                               Access to Information.  Celgene acknowledges
that it and its representatives have had the opportunity to ask questions and
receive answers from officers and representatives of the Corporation concerning
the Corporation and its business and the transactions contemplated by this
Agreement and to obtain any additional information which the Corporation
possesses or can acquire that is necessary to verify the accuracy of the
information regarding the Corporation herein set forth or otherwise desired in
connection with its purchase of the Celgene Shares purchasable by it hereunder.

 

4.6                               Rule 144.  Celgene understands that the
exemption from registration afforded by Rule 144 (the provisions of which are
known to Celgene) promulgated by the Securities and Exchange Commission under
the Securities Act depends upon the satisfaction of various conditions, and that
such exemption is not currently available.

 

4.7                               Place of Business.  Celgene has listed its
principal place of business or registered address under its name on the
signature page hereto.

 

4.8                               Authorization of this Agreement.  Celgene has
duly authorized, executed and delivered this Agreement, and this Agreement
constitutes the valid and binding obligation of Celgene, enforceable against
Celgene in accordance with their terms (except as enforceability may be limited
by (x) applicable bankruptcy, reorganization, insolvency, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and (y) general
equitable principles (regardless of whether enforceability is considered in a
proceeding in equity or at law)).

 

SECTION 5.                            Conditions Precedent to Closing by
Celgene.  The obligation of Celgene to purchase and pay for the Celgene Shares
at the Closing is subject to satisfaction (or waiver by Celgene) of the
following conditions precedent at or before the Closing:

 

5.1                               Representations and Warranties Correct.  The
representations and warranties made by the Corporation in Section 3 hereof shall
be true and correct when made, and shall be true and correct in all material
respects at the time of the Closing with the same force and effect as if they
had been made at and as of the time of the Closing.

 

4

--------------------------------------------------------------------------------


 

5.2                               Closing of IPO.  The IPO shall have closed and
the IPO results in gross proceeds to the Corporation of not less than
$35,000,000 (prior to underwriters’ discounts and commissions) and excluding the
proceeds due to the Corporation under this Agreement.

 

5.3                               Qualifications; HSR Clearance. All
authorizations, approvals, or permits, if any, of any governmental authority or
regulatory body of the United States or of any state that are required in
connection with the lawful issuance and sale of the Celgene Shares pursuant to
this Agreement shall be duly obtained and effective as of the Closing. If
applicable, all waiting periods under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (“HSR Act”) and other applicable antitrust
law relating to the transaction contemplated hereby will have expired or
terminated early.

 

SECTION 6.                            Conditions Precedent to Closing by the
Corporation.  The obligation of the Corporation to issue and sell the Celgene
Shares being sold to Celgene at the Closing is subject to satisfaction (or the
waiver by the Corporation) of the following conditions precedent at or before
the Closing:

 

6.1                               Representations and Warranties.  The
representations and warranties made in Section 4 hereof by Celgene shall be true
and correct when made, and shall be true and correct in all material respects at
the time of the Closing with the same force and effect as if they had been made
at and as of the time of the Closing.

 

6.2                               Tender of Payment.  At the Closing, Celgene
shall have tendered payment for the Celgene Shares being sold at the Closing.

 

6.3                               HSR Clearance.  If applicable, all waiting
periods under the HSR Act and other applicable antitrust law relating to the
transactions contemplated hereby will have expired or terminated early.

 

SECTION 7.                            Fees; Brokers.

 

7.1                               Fees and Expenses.  Each party to this
Agreement shall bear all of its own fees and expenses incurred in connection
with the preparation and negotiation of this Agreement and the consummation of
the transactions contemplated hereby, including all fees of such party’s legal
counsel.

 

7.2                               Brokers.  The Corporation represents and
warrants to Celgene that (a) neither the Corporation nor any of its officers,
directors, employees or stockholders, has employed any broker or finder in
connection with the transactions contemplated by this Agreement, and (b) no
person or entity will have, as a result of the transactions contemplated by this
Agreement, any right to, interest in, or claim against or upon the Corporation
or Celgene for, any commission, fee or other compensation as a finder or broker
because of any act or omission by the Corporation or any agent of the
Corporation.

 

5

--------------------------------------------------------------------------------


 

SECTION 8.                            Remedies.  In case any one or more of the
representations, warranties, covenants or agreements set forth in this Agreement
shall have been breached by the Corporation, Celgene may proceed to protect and
enforce its rights either by suit in equity or by action at law, including, but
not limited to, an action for damages as a result of any such breach or an
action for specific performance of any such covenant or agreement contained in
this Agreement.

 

SECTION 9.                            Indemnification; Limitations on
Liability.  The Corporation shall indemnify, defend and hold Celgene harmless
from and against all liabilities, losses, and damages, together with all
reasonable costs and expenses related thereto (including, without limitation,
reasonable legal and accounting fees and expenses), which would not have been
incurred if (a) all of the representations and warranties of the Corporation in
this Agreement had been true and correct when made and at the time of the
Closing and (b) all of the covenants and agreements of the Corporation in this
Agreement had been duly and timely complied with and performed; provided,
however, that the aggregate liability of the Corporation to Celgene under this
Section 9 shall not exceed the aggregate purchase price of the Celgene Shares.

 

SECTION 10.                     Survival of Representations, Warranties and
Agreements.  The covenants, representations and warranties of the parties
contained herein shall survive any Closing hereunder. Each of the parties may
rely on such covenants, representations and warranties irrespective of any
investigation made, or notice or knowledge held by, it or any other person.

 

SECTION 11.                     Successors and Assigns.  This Agreement shall be
binding upon, and inure to the benefit of, each of the parties hereto and,
except as otherwise expressly provided herein, each other person who shall
become a registered holder named in a certificate evidencing Celgene Shares
transferred to such holder by Celgene or its permitted transferees, and (except
as aforesaid) its legal representatives, successors and assigns.

 

SECTION 12.                     Entire Agreement; Effect on Prior Documents. 
This Agreement and the other documents referred to herein or delivered pursuant
hereto contain the entire agreement among the parties with respect to the
financing transactions contemplated hereby and supersede all prior negotiations,
commitments, agreements and understandings among them with respect thereto.

 

SECTION 13.                     Notices.  All notices, requests, consents and
other communications hereunder (“Notices”) to any party shall be contained in a
written instrument addressed to such party at the address set forth below or
such other address as may hereafter be designated in writing by the addressee to
the addressor listing all parties and shall be deemed given (a) when delivered
in person or duly sent by fax showing confirmation of receipt, (b) three days
after being duly sent by first class mail postage prepaid (other than in the
case of Notices to or from any non-U.S. resident, which Notices must be sent in
the manner specified in clause (a) or (c)), or (c) two days after being duly
sent by DHL, Federal Express or other recognized express international courier
service:

 

6

--------------------------------------------------------------------------------


 

(a)                                 if to the Corporation, to:

 

Acceleron Pharma Inc.

128 Sidney Street

Cambridge, MA 02139

 

with a copy to:

 

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02119-3600

Attn: Marc Rubenstein

Fax: (617) 951-7050

 

(b)                                 if to Celgene, to:

 

Celgene Corporation

86 Morris Avenue

Summit, NJ 07901

Attn: Alliance Management

 

with a copy to:

 

Celgene Corporation

86 Morris Avenue

Summit, NJ 07901

Attn: Legal Department

Facsimile: (908) 673-2771

 

SECTION 14.                     Amendments; Waivers.  This Agreement may be
amended, and compliance with the provisions of this Agreement may be omitted or
waived, only by the written agreement of the Corporation and Celgene.

 

SECTION 15.                     Counterparts; Facsimile Signatures.  This
Agreement may be executed in any number of counterparts, each such counterpart
shall be deemed to be an original instrument, and all such counterparts together
shall constitute but one agreement.  Any such counterpart may contain one or
more signature pages. This Agreement may be executed and delivered by facsimile,
or by email in portable document format (.pdf) and upon such delivery of the
signature page by such method will be deemed to have the same effect as if the
original signature had been delivered to the other parties.

 

SECTION 16.                     Headings.  The headings of the various sections
of this Agreement have been inserted for convenience of reference only and shall
not be deemed to be a part of this Agreement.

 

7

--------------------------------------------------------------------------------


 

SECTION 17.                     Nouns and Pronouns.  Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of names and pronouns shall
include the plural and vice-versa.

 

SECTION 18.                     Governing Law.  This Agreement shall be governed
by, and construed and enforced in accordance with, the substantive laws of the
Commonwealth of Massachusetts, without regard to its principles of conflicts of
laws.

 

SECTION 19.                     Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Common Stock Purchase
Agreement as of the day and year first written above.

 

 

 

ACCELERON PHARMA INC.

 

 

 

 

 

 

 

By:

/s/ John L. Knopf, Ph.D.

 

 

Name: John L. Knopf, Ph.D.

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

CELGENE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Perry Karsen

 

 

Name:

Perry Karsen

 

 

Title:

Chief Operations Officer

 

 

 

 

Address:

86 Morris Avenue

 

 

Summit, New Jersey 07901

 

Signature Page to Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------